UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

MATTHEW STROJEK,
Petitioner,
Vv. Case No. 8:19-cv-1291-T-O2AEP
CLERK AND COURT REPORTER
OF THE SIXTH JUDICIAL CIRCUIT
IN AND FOR PINELLAS COUNTY,
FLORIDA,

Respondents.

 

ORDER

Before the Court is Mr. Strojek’s Petition for the Issuance of a Writ of Mandamus (Doc. 1).
Mr. Strojek is a Florida prisoner who petitions this Court to issue a writ of mandamus directing
Respondents to provide him with free “pre-trial transcripts.” He contends that he has a clear right
to the transcripts, and that the Respondents have a clear duty to provide the transcripts under Rule
9.200, Florida Rules of Criminal Procedure, and Section 27.5305, Florida Statutes.

United States district courts have jurisdiction in actions in the nature of mandamus pursuant
to 28 U.S.C. § 1361 to compel United States officials to perform their duties. See 28 U.S.C. § 1361
(“The district courts shall have original jurisdiction of any action in the nature of mandamus to
compel an officer or employee of the United States or any agency thereof to perform a duty owed
to the plaintiff.”). Neither Respondent is a federal agency or employee. Accordingly, this Court
lacks jurisdiction to issue a writ of mandamus directing Respondents to provide Mr. Strojek with the

requested transcripts. See Moye v. Clerk, DeKalb Cnty. Sup. Ct.,474 F.2d 1275, 1276 (Sth Cir.1973)
(“[A] federal court lacks the general power to issue writs of mandamus to direct state courts and their
judicial officers in the performance of their duties where mandamus is the only relief sought.”)
(citations omitted).

Accordingly, it is ORDERED that Mr. Strojek’s Petition for the Issuance of a Writ of
Mandamus (Doc. 1) is DISMISSED pursuant to 28 U.S.C. § 1915A for failure to state a claim upon

which relief can be granted.' The Clerk is directed to close this case.

 

DONE AND ORDERED in Tampa, Florida, on fhe ? 3 , 2019.

Wha

WILLIAM EAUNG
United States District Judge

Copy to: Matthew Strojek, pro se

 

'Mr. Strojek’s prior petition for a writ of mandamus seeking the same relief (see Case No. 8:19cv1107-T-
02AEP (M.D.Fla.)) was dismissed for the same reasons the petition in the instant case is dismissed.

2
